PER CURIAM.
The order of the Unemployment Appeals Commission disqualifying the appellant from receiving benefits is reversed. The isolated event the appellant is charged with, does not constitute that type of willful or substantial disregard of the employer’s interests which rises to the level of misconduct as defined in Section 443.036(26), Florida Statutes (1997). See Castillo v. Sally Beauty Co., Inc., 637 So.2d 269 (Fla. 3d DCA 1994); Grossman v. *381J.C. Penney Co.2071, 689 So.2d 1206 (Fla. 3d DCA 1997).
Reversed.